DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims on 07/27/2021 by preliminary amendment, claims 1, 20 were amended, claims 11, 19, 30, 38, 40, 43 were cancelled, claims 45-46 were added as new claims, claims 1-10, 12-18, 20-29, 31-37, 39,41-42, 44-46 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/20, 03/20/21, 08/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/819605, filed 11/21/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. 
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Based on prior allowed case 15/819,605 and the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, wherein the retrieved information is selected from the group consisting of: a field from the digital document, a user verification system digital signature, a user name, an email address, an expiration date, data about rights and uses associated with the digital document, a name of the verification system that generated the digital document, an algorithm identifier that identifies an algorithm that was used to sign the digital document and combinations thereof.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498